The opinion of the court was delivered by
Pierpoint, J.
It is insisted in this case that the plaintiff cannot recover because he did not give such a notice of his loss by fire as was required by the by-laws of the company, attached to his policy. It appears from the exceptions and the papers referred to, that on the morning of the 2d day of August, 1854, the dwelling house and outbuildings, and a part of the household furniture of the plaintiff, which were insured by the defendant, were consumed by fire; that on the 8th day of August, the plaintiff, by his attorneys, *661notified the defendant of his loss., informing the defendant at the same time that his policy also was destroyed, and requesting that the company would send him a copy of the record of his policy, and also the necessary directions, as to the proper mode of verifying his loss, the expense of which he offered to pay. On the 10th day of August, the defendants, by their treasurer, wrote to the plaintiff’s attorneys acknowledging the receipt^of said notice, and informing them that the plaintiff’s claim would be laid before the executive committee for their action. On the 15 th day of August, the secretary of the defendant again wrote to the plaintiff’s attorneys, saying that the claim of the plaintiff under his policy had been rejected, for the reason that the policy had been cancelled for non-payment of assessments. It does not appear that the defendants furnished the plaintiff with a copy of the policy or gave him any instructions as to the maimer in which they required liim to verify his loss, but proceeded to consider and reject his claim on other grounds without making any objection to the character of the notice or the evidence furnished by the plaintiff to establish his claim.
This we think was clearly a waiver of any right the defendants had by virtue of the by-laws to insist upon any particular form of notice, or kind of proof.
As this is the only question presented by the exceptions, the judgment of the county court is affirmed.